Order, Supreme Court, New York County (Jeffrey M. Atlas, J.), entered on or about April 26, 2005, granting defendants’ CPL 330.30 (2) motion to set aside the verdict on the ground of jury misconduct, unanimously affirmed.
The record supports the court’s finding (8 Misc 3d 1005[A], 2005 NY Slip Op 50944[U] [2005]), made after a thorough evidentiary hearing, that defendants were substantially prejudiced by various forms of egregious jury misconduct that pervaded the trial and that cannot be deemed harmless under the circumstances of the case (see People v Romano, 8 AD3d 503 [2004], lv *764denied 3 NY3d 711 [2004]). Concur — Buckley, P.J., Saxe, Williams, Sweeny and Malone, JJ.